Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 1 of 16
Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 2 of 16
Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 3 of 16
Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 4 of 16
Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 5 of 16
Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 6 of 16
Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 7 of 16
Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 8 of 16
Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 9 of 16
Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 10 of 16
Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 11 of 16
Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 12 of 16
Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 13 of 16
Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 14 of 16
Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 15 of 16
      Case 4:18-cv-00237-RH-EMT Document 47 Filed 06/24/19 Page 16 of 16



                                                             CASE NO. 4:18-cv-00237-RH-CAS


        A plaintiff seeking injunctive relief is also required to show that he lacks a complete and

adequate remedy at law. Monsanto Co. v. Geertson Seed Farms, 130 S. Ct. 2743 (2010). Here,

Plaintiff cannot establish that he has no adequate remedy at law, which he specifically claims

throughout the entire remainder of the Third Amended Complaint. As such, Plaintiff’s request for

injunctive relief is subject to dismissal.

        WHEREFORE, Defendant, Francis D. Ong, M.D., requests this Court enter an Order

Dismissing Plaintiff’s cause of action against him.



                                  CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that a copy hereof has been electronically filed through CM/ECF
to Mary Ann Couch, macouch@bradley.com; Robert Craig Mayfield, cmayfield@babc.com; and
furnished by United States Mail to Wilbert R. Hurst, U22029, Wakulla Correctional Institution
Annex, 100 Melaleuca Drive, Crawfordville, Florida 32327; on this 24th day of June, 2019.



                                             /s/ Richard E. Ramsey           .
                                             Richard E. Ramsey, Esquire
                                             Florida Bar No. 715026
                                             Wicker Smith O’Hara McCoy & Ford, P.A.
                                             Attorneys for Francis D. Ong, M.D.
                                             50 N. Laura St., Suite 2700
                                             Jacksonville, FL 32202
                                             Phone: (904) 355-0225
                                             Fax: (904) 355-0226
                                             JAXcrtpleadings@wickersmith.com




                                                  - 16 -
